Citation Nr: 1632933	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  12-06 786	)	DATE
	)
	)

On appeal from the
Atlanta Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for a left eye scar due to toxoplasmosis prior to June 20, 2011.

2.  Entitlement to a compensable rating prior to July 30, 2012, and a rating in excess of 10 percent thereafter for bilateral traumatic macular scars, residuals of toxoplasmosis.

3.  Entitlement to a compensable evaluation for multiple noncompensable service-connected disabilities prior to July 30, 2012, under the provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1977 to February 1998.  

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2009 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  

During the pendency of the claim for a compensable rating for the left eye scar, service connection for a traumatic macular scar of the right eye was granted, effective June 20, 2011, in a June 2012 rating decision.  The right eye disability and the left eye disability were rated together and assigned a noncompensable rating, effective June 20, 2011.  In a November 2013 rating decision, the rating for the bilateral eye disability was increased to 10 percent, effective July 30, 2012.  This did not satisfy the Veteran's appeal.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that further development is required before the claims on appeal are adjudicated.  

The Veteran underwent a VA fee-basis examination in January 2009.  The examiner diagnosed right eye toxoplasmic chorioretinopathy, right eye traumatic macular scar, myopia, astigmatism, and presbyopia.  The examiner reported corrected distance visual acuity of 20/30 in the right eye and 20/20 in the left eye.  The external ocular examination was unremarkable.  The slit-lamp biomicroscopy of each eye also revealed normal findings.  Dilated funduscopic examination of the left eye revealed a medial and superior chorioretinal scar and some scarring adjacent to the optic disc which was considered to likely be related to toxoplasmosis.  Dilated funduscopic examination of the right eye revealed juxta-macular scars in the right eye that were thought to likely be the result of old trauma.

An April 2010 private treatment record notes corrected distance visual acuity of 20/80 in the right eye and 20/50 in the left eye, indicates that the Veteran's blurry eyes for the past two weeks were due to a recent diagnosis of diabetes, and reflects a diagnosis of background diabetic retinopathy, right greater than left.  A July 2011 private treatment record notes corrected distance visual acuity of 20/70 in the right eye and 20/60 in the left eye, with diagnoses of diabetes mellitus without diabetic retinopathy, toxoplasmosis scar left eye.  A March 2012 private treatment record notes corrected distance visual acuity of 20/150 in the right eye and 20/70 in the left eye.

In a June 2011 statement, the Veteran reported experiencing pain and stickiness in the eye for about half an hour after he woke up.  He indicated that 60 percent of his work utilizes a computer and that eye blurriness causes him to take breaks.  In March 2012, the Veteran contended that his eye disability affected his ability to timely complete his work due to eye blurriness and a "cloud-like" mass with headaches and eye pain that caused him to take breaks from computer work.

In a July 2012 VA examination performed by QTC Medical Services, Inc., the Veteran reported a progressive decrease in bilateral visual acuity since his in-service eye injuries.  The examiner found corrected distance visual acuity of 20/100 in the right eye and 20/40 or better in the left eye and noted round, reactive pupils with no defect, normal lids, lashes, corneas, anterior chambers, irises, bilateral preoperative cataracts and pinguecula, and no contraction of the visual field, astigmatism, diplopia, anatomical loss, light perception only, extremely poor vision, or blindness.  The examiner noted no incapacitating episodes due to the bilateral eye disability and opined that pinguecula did not cause decrease in visual impairment, but that visual impairment was attributed to cataracts and retinal problems.  Further, the examiner diagnosed left eye retinopathy, right eye maculopathy, and bilateral centrally located retinal scars, atrophy, or irregularities that result in an irregular, duplicated, enlarged, or diminished image in either eye and opined that the retinal conditions responsible for visual impairment were "traumatic maculopathy right eye and retinopathy (toxoplasmic) left eye."

The Board finds the Veteran's appeal must be remanded for another VA examination to ascertain the level of impairment caused by the service-connected bilateral traumatic macular scars that accounts for all pertinent evidence of record.  The Board finds the level of disability attributable to service-connected bilateral macular scars to be unclear.  Specifically, the Board notes that the July 2012 VA examiner found visual impairment related to preoperative traumatic cataracts and the retinal disorders of traumatic maculopathy and retinopathy (toxoplasmic), but that it was unclear whether these diagnoses are associated with the service-connected disability rating.  Further, private treatment records indicate that the overall level of severity of impaired visual acuity was greater than reflected in the July 2012 VA examination report and provide conflicting diagnoses as to whether the Veteran's impaired visual acuity was related to diabetic retinopathy.  Therefore, the claim must be remanded for another VA examination to clarify the extent of disability caused by the Veteran's service-connected bilateral traumatic macular scars.

The Veteran appears to be claiming that he has headaches as a result of his service-connected eye problems.  This matter should be developed and adjudicated the originating agency while this case is in remand status.

Additionally, the Board finds that the claim for a compensable evaluation for multiple noncompensable service-connected disabilities prior to July 30, 2012, under the provisions of 38 C.F.R. § 3.324 must also be remanded as it is inextricably intertwined with rating issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a 'significant impact' upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, adjudication of the claim must be deferred until the required evidentiary development discussed above is completed.  

As the case must be remanded for the foregoing reasons, the RO or the Appeals
Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from August 2010 to the present.
 
In light of these circumstances, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The Veteran should be provided all required notice in response to the claim for service connection for headaches, to include as secondary to service-connected bilateral traumatic macular scars.

2. The RO or the AMC should undertake appropriate development to obtain all outstanding records pertinent to the Veteran's claims, to include VA Medical Center treatment records for the time period from August 2010 to the present.

3. Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his bilateral traumatic macular scar disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.
In particular, the examiner should provide an opinion as to whether preoperative traumatic cataracts and/or traumatic maculopathy and retinopathy (toxoplasmic) are related to the service-connected bilateral macular scars or to the Veteran's active service.  The examiner should also be directed to provide a full description of the symptomatology associated with service-connected bilateral macular scars, to include the corresponding level of impaired visual acuity.  The examiner should attempt to distinguish any symptomology associated with non-service connected disabilities, to include diabetic retinopathy.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.  In particular, it should consider whether the Veteran should be afforded a VA examination to determine the nature and etiology of his headaches.


5. Then, the RO or the AMC should adjudicate the Veteran's claim for service connection for headaches and inform him of his appellate rights with respect to the decision.

6. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




